Title: To Alexander Hamilton from Joseph Whipple, 18 April 1792
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] April 18, 1792. “I have to inform you of a Seizure that has taken place in this district of a Small quantity of Coffee, unladed contrary to Law from the Sch Adventure Edward Tredick Master from St Martins. The discovery was made by the officers of the Scammel then laying in the harbour about one Mile within the light house—who observed a boat go alongside of the Adventure when a Mile without the harbour. The boat was followd on her return by the Master of the Cutter who took possession of three Small boxes or parcells of Coffee which had been landd from her. The Coffee on inquiry appears to have belonged to one of the Seaman.…”
